Citation Nr: 1116241	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  06-05 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1951 to June 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This claim was previously denied by the Board in February 2009.  The parties subsequently filed a Joint Motion to Remand this decision back to the Board which was granted by the United States Court of Appeals for Veterans Claims in April 2009.  This claim was again denied by the Board in July 2009 and another Joint Motion for Remand was granted by the Court in October 2010.  


FINDINGS OF FACT

1.  Prior to June 12, 2000, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity, impairment of short and long-term memory, and disturbances of mood; there is no evidence prior to June 12, 2000 that it was manifested by more severe symptoms, such as suicidal ideation or spatial disorientation, resulting in deficiencies in family relations, work or judgment, or, total social impairment.  

2.  As of June 12, 2000, the Veteran's PTSD has been manifested by symptoms such as infrequent suicidal ideation, spatial disorientation, increased memory impairment, and poor judgment resulting in deficiencies in areas such as work, judgment and family life; it has not been manifested by total social impairment.  





	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an initial disability evaluation in excess of 50 percent for PTSD, as of June 12, 2000, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for establishing entitlement to a disability evaluation of 70 percent for PTSD, as of June 12, 2000, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  

As to VA's duty to assist, VA has associated with the claims folder the Veteran's private and VA treatment records, and in March 1999, May 2006 and June 2010, he was afforded formal VA examinations.  The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  



	(CONTINUED ON NEXT PAGE)
Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities.  A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  

GAF scores ranging from 20 to 30 illustrate behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

Scores ranging from 31 to 40 represent some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

Scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

Relevant Facts

For historical purposes, the Veteran was granted service connection in an April 2005 rating decision.  A disability evaluation of 50 percent was assigned under Diagnostic Code 9411, effective as of October 14, 1998.  In April 2005, VA received a timely notice of disagreement from the Veteran regarding the assigned rating.  The 50 percent disability evaluation was continued in a January 2006 statement of the case (SOC), and in February 2006, the Veteran appealed this decision to the Board.  

According to an August 1998 private psychiatric evaluation, the Veteran had a history of psychiatric treatment since 1962.  The Veteran reported nightmares related to the Korean War.  Examination revealed the Veteran to be alert, clean and cooperative.  He was noted to have motor retardation, however.  He was found to have a depressed mood and affect.  His thought processes were found to be logical, coherent and relevant, and he denied any perceptual disturbances.  He also denied any suicidal or homicidal ideation.  The examining psychiatrist also concluded that the Veteran was oriented in person, space and time.  Memory testing revealed impaired long-term, short-term and remote memory.  His insight was found to be poor as well.  The examiner diagnosed the Veteran with PTSD and severe recurrent major depression.  A GAF score of 35 was assigned at this time.  

The Veteran was also afforded a VA PTSD examination in March 1999.  It was concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, and he was instead diagnosed with depressive disorder, not otherwise specified, with anxiety and schizophrenia (by record only).  The Veteran reported symptomatology of sleep impairment and general nightmares about Korea.  Examination revealed the Veteran to be casually dressed and groomed and in full contact with reality.  There were no active suicidal or homicidal ideas.  It was noted that he lived at home with his wife and 5 of his 8 children.  The Veteran displayed a constricted affect and a depressed mood.  The Veteran also indicated that sometimes he hears his name being called, but when he asked his wife about it, there was nobody calling him.  The examiner concluded that the Veteran was oriented in all spheres but his memory was impaired.  His judgment was deemed to be fair but his insight was very poor.  A GAF score of 55 was assigned at this time.  

The Veteran underwent a private psychiatric evaluation on June 12, 2000 at the Clinica Psiquiatrica De Manati.  It was noted that the Veteran's psychiatric condition affected his ability to hold a job because he got along poorly with other people on the job.  The Veteran indicated that he lost several jobs due to fights and poor impulse control.  It was noted that the Veteran lived in a house with his wife.  He denied any real social activities or interests.  His behavior with his family was described as irritable and with his friends, neighbors and strangers as distant.  It was also noted that his ability to perform simple tasks in a continuous form was impaired with a low tolerance to stress.  Examination revealed the Veteran to be anxious but he was found to be coherent, logical and relevant.  The Veteran reported perceptual dysfunctions such as hearing voices calling him, but this was not witnessed during the examination.  His affect was found to be restricted and his mood to be sad.  Recent memory was found to be impaired and his remote memory was conserved.  The examiner concluded that the Veteran was oriented in person and place but that he was only partially oriented in time as to the year only.  Finally, it was noted that his capacity to judge his present reality and anticipate the consequences of his acts was impaired.  The Veteran was diagnosed with PTSD and a GAF score of 35 to 40 was assigned.  

The Veteran was treated by VA on an outpatient basis in May 2000.  The Veteran reported having a recurrent nightmare in which a fellow soldier lost a leg.  He also endorsed feeling down, having suicidal ideation, and having audio and visual hallucinations.  However, it was noted that the Veteran was not presently suicidal or homicidal.  He was also noted to be oriented in all spheres with fair judgment.  A diagnosis of depression with anxiety was assigned with a GAF score of 40.  

The record also contains a VA Readjustment Counseling Service note from June 2000.  The record notes that in January 1999, the Veteran's wife returned to the Center reporting that the Veteran was accusing her of infidelity and isolating her and the children from others.  The counselor concluded that, when considering the Veteran's age and medical and psychological problems, it was not anticipated that the Veteran would return to work.  A diagnosis of PTSD and schizophrenia, paranoid type, was assigned and a GAF score of 35 was assigned.  It was noted that the lowest GAF score was a 30.  A VA Social Work Psychosocial Assessment from this time noted that the Veteran was living with his wife whom he had been married to for 40 years and that he occasionally visited church to cope with his problems.  

A subsequent VA outpatient treatment note from June 2000 indicates that the Veteran was suffering from episodes of anxiety and audio and visual hallucinations.  A GAF score of 40 was assigned.  

According to a July 2001 Social Work Note, the Veteran's wife reported that the Veteran was very jealous of her with auditive and visual hallucinations.  It was noted that the Veteran was not taking his medication at this time.  She indicated that the Veteran accused her of infidelity, saying that she was having an affair with a neighbor.  She also indicated that he insulted her "with bad words" and accused her of things that were not true.  The Veteran wife was advised to stay in her daughter's house until the situation was evaluation.  

The record also contains a psychiatric progress note from August 2003.  The Veteran reported having depressive symptoms and hearing voices on and off.  He was noted to be very anxious upon evaluation.  The Veteran was also noted to have markedly diminished interest or participation in significant activities as well as social withdrawal.  Diagnoses of PTSD and depression were assigned with a GAF score of 50.  According to an October 2003 psychiatric progress note, the Veteran's condition was deteriorating, and at times, he was depressed, isolated and irritable.  The examiner concluded that the Veteran suffered from poor recent memory, judgment and insight.  A GAF score of 50 was assigned at this time.  A January 2004 record also found poor recent memory, insight and judgment.  

In April 2004, the Veteran underwent an evaluation with the Vet Center.  The Veteran's wife reported years of mental and emotional abuse toward her and their children.  It was noted that minimal improvement had been made over the years in the Veteran's condition and that in the previous year, the Veteran's wife separated from him due to an inability to tolerate his treatment of her.  The Veteran was noted to be having difficulties concentrating following a cerebrovascular accident during an October 2004 VA psychiatric progress session.  It was also noted that he was not suicidal or homicidal and a GAF score of 50 was assigned at this time.  

A subsequent psychiatric progress note from July 2005 also noted that the Veteran was not suicidal or homicidal.  However, it was noted that he rarely left the house, and that he suffered from intermittent depression, crying spells, self-isolation and a lack of energy.  The examining physician diagnosed the Veteran with PTSD with depression and assigned a GAF score of 50.  The examiner concluded that the Veteran was not able to work or get involved in gainful activities, noting that he suffered from both short-term and long-term memory impairment.  

The record demonstrates that the Veteran was hospitalized for his PTSD in January 2006.  The initial assessment notes that the Veteran was suffering from a depressed mood, hallucinations and suicidal ideations.  The Veteran did not admit to any suicidal attempts that he could remember.  A GAF score of 30 was assigned at the time of admission.  The Veteran identified his current stressors as the illness of his wife.  He also discussed the death of his sister approximately three months earlier.  A progress note from 5 days later notes that the Veteran was no longer suffering from any active hallucinations or ideas of self-harm.  Upon discharge, it was noted that the Veteran suffered from depressive disorder not otherwise specified and PTSD (by history).  A GAF score of 60 was assigned at this time.  

The Veteran was afforded an additional VA examination for his PTSD in May 2006.  The Veteran reported intolerance to noises and forgetfulness.  It was noted that he was married and the father of eight children.  The Veteran lived with his wife and described his family relationship as good.  He also reported that he rarely left his home, but that this was due to his physical limitations.  Examination revealed the Veteran to be neatly groomed with unremarkable speech and psychomotor activity.  His affect was constricted and his mood was good.  When determining whether the Veteran was oriented to person, it was noted that he appeared as though he was not able to furnish specific information.  His orientation to time was found to be poor and to place to be fair.  His thought process was found to be rambling but his thought content was unremarkable.  The examiner further concluded that the Veteran's judgment appeared to be somewhat clouded, and as far as insight, it was found that he partially understood that he had a problem.  It was also noted that the Veteran did not suffer from sleep impairment, hallucinations, inappropriate behavior, or obsessive/ritualistic behavior.  The Veteran also denied panic attacks, homicidal thoughts and suicidal thoughts.  Remote and recent memory were found to be mildly impaired while immediate memory was noted to be moderately impaired.  The examiner concluded that the Veteran was able to maintain personal hygiene, and while he did have impairment of activities of daily living, this was due to his physical limitations and not his psychiatric disability.  

The examiner explained that during the examination, it "'appeared (or at least [the Veteran] tried to)'" to present cognitive impairment that did not allow him to recall answers to more specific questions about his symptoms.  The examiner felt that this was a strong voluntary behavior on the part of the Veteran.  As such, a Field Investigation was recommended.  However, the record does not reflect that this was ever undertaken.  The examiner did not assign an Axis I diagnosis due to the contradictory and inconsistent behavior shown by the Veteran upon examination.  It was noted that upon review of the record, the Veteran was perfectly capable of answering questions and giving information when required, but during this examination, he appeared as if he had a cognitive impairment.  The examiner concluded that the Veteran exhibited a strong voluntary behavior that did not allow an adequate examination and assessment.  

According to a July 2006 psychiatric progress note, the Veteran had a depressed mood and an appropriate affect.  However, there were no abnormalities of perception noted such as auditory or visual hallucinations.  The Veteran also denied any suicidal ideation.  He was noted to only be oriented in person and place, and he had poor recent memory, judgment and insight.  A GAF score of 48 was assigned at this time.  

A July 2007 psychiatric progress note indicated that the Veteran's GAF score was 45 and stable with medication.  A subsequent treatment record from December 2007 notes that the Veteran quit taking his medication and became anxious, hearing voices and seeing shadows and people.  The Veteran then resumed his medication and was found to be tranquil, polite, and stable with no audio or visual hallucinations.  A June 2008 treatment record also indicates that the Veteran was experiencing no abnormality of perception.  He was diagnosed with PTSD and dementia and a GAF score of 45 was again assigned.  It was noted that his insight and judgment were poor.  

According to a March 2009 psychiatric progress note, the Veteran reported feeling down almost all of the time.  He denied suicidal thoughts though.  His wife was also present during the treatment and indicated that the Veteran could be quite jealous, having worries about her fidelity for more than 20 years.  Examination revealed the Veteran to have a depressed mood and affect.  There were no perceptual disturbances and his thought process and association were deemed to be normal.  His insight was found to be limited and his judgment to be fair.  The examiner diagnosed the Veteran with PTSD, depression, dementia by history and psychosis not otherwise specified (consider delusional disorder) and a GAF score of 55 was assigned.  

In January 2010 and April 2010, the Veteran reported that despite the use of medication, he continued to hear things and see things that others did not.  He also reported that he continued to experience sleep problems and nightmares.  The examiner also indicated that the Veteran's isolation and irritability were still present.  The Veteran also denied suicidal or homicidal ideation and denied any recent episodes of aggressive behavior.  A GAF score of 55 was again assigned.  

The Veteran was afforded an additional VA psychiatric examination in June 2010.  The Veteran reported hearing voices that called his name and people shouting for help.  He also indicated that these voices sometimes told him to hang himself since he was "worthless."  It was noted that the Veteran had a good relationship with his wife and a relationship with his eight children that he described as "very good."  The Veteran also indicated that he had made new friends and that he kept in contact with old friends.  Examination revealed the Veteran to be clean and appropriately dressed.  His affect was found to be constricted and his mood to be anxious.  He was also found to be oriented to person but not to place and time.  When referring to the Veteran's judgment, the examiner noted that he understood the outcome of his behavior.  Regarding insight, it was indicated that he partially understood that he had a problem.  The examiner also concluded that the Veteran did not suffer from delusions or hallucinations upon examination.  There was also no evidence of inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or suicidal or homicidal thoughts.  The Veteran's impulse control was also deemed to be good with no episodes of violence.  Remote and recent memory were found to be normal but his immediate memory was found to be severely impaired.  

The examiner diagnosed the Veteran with chronic PTSD, noting that the Veteran might have met the criteria for a diagnosis of PTSD in the past, but that this was not well-substantiated by the available clinical data.  The examiner also assigned a GAF score of 65, noting that there were no positive (hallucinations, delusions, disorganized thought or grossly bizarre behavior) or negative psychotic symptoms (apathy, avolition, or alogia) upon examination.  Finally, in regards to occupational limitations resulting from PTSD, the examiner opined that the Veteran was not able to function in his usual work environment as the owner of a retail store, upholsterer or construction worker, as he used to before 1965, due to marked anxiety and memory deficits.  

Finally, the record contains an outpatient treatment record from June 2010.  The Veteran reported that since taking a new medication, he was sleeping better.  However, he did indicate that there were moments when he continued to experience irritability and aggressive behavior.  The Veteran's son also reported that the behavior was mostly manageable, but there were times when he was agitated and aggressive.  The Veteran again reported that he heard things others did not hear and that he saw shadows and figures that others did not.  However, he denied any command hallucinations.  He also endorsed symptoms of depression and anxiety and indicated that difficulties with memory and concentration were among his concerns.  Upon examination, it was concluded that the Veteran's thought process was coherent and goal-directed.  There were no suicidal or homicidal thoughts or delusions, obsessions or compulsive behavior.  The examining physician also concluded that there were no auditory or visual hallucinations present.  The Veteran was found to be alert and oriented in two spheres and he suffered from decreased concentration and attention.  His insight and judgment were deemed to be fair.  The examiner diagnosed the Veteran with PTSD, depressive disorder, dementia by history and psychosis.  A GAF score of 55 was assigned.  

Analysis

Having considered all of the above evidence, the Board finds that, when affording the Veteran every benefit of the doubt, he is entitled to a disability evaluation of 70 percent for his PTSD as of June 12, 2000.  However, the preponderance of the evidence of record is against a finding of a disability evaluation in excess of 50 percent prior to June 12, 2000, and, a disability evaluation in excess of 70 percent as of June 12, 2000.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

According to the August 1998 private psychiatric evaluation and the March 1999 VA evaluation, the Veteran did not suffer from suicidal ideations or homicidal thoughts.  He was also living with his wife and children, and there is no evidence to suggest that their relationship was ineffective at this time.  While a June 2000 VA treatment record notes that the Veteran's wife reported that the Veteran was accusing her of infidelity in January 1999, this single incident of January 1999 fails to demonstrate that their overall relationship was not effective.  The Veteran was also found to be fully oriented in all spheres in August 1998 and March 1999, and in March 1999, his judgment was found to be fair.  There was no evidence of symptoms such as obsessive rituals or near panic and depression and he was found to be in full contact with reality in March 1999.  Therefore, the preponderance of the evidence demonstrates that the Veteran was not suffering from deficiencies in most areas, such as family relationships, judgment, and thinking due to symptomatology similar to suicidal ideations, obsessive rituals, spatial disorientation or near continuous panic or depression.  

The Board recognizes that a GAF score of 35 was assigned in August 1998, which is illustrative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  While a GAF score is certainly relevant to the proper disability evaluation, the score alone is not in and of itself decisive.  The August 1998 examiner found the Veteran's thought processes to be logical, coherent and relevant and the Veteran denied any perceptual disturbances.  This evidence does not support a finding of some impairment in reality testing, and the examination report offers no evidence in support of major impairment in work, family relations, judgment, thinking or mood at this time.  Furthermore, by March 1999, the Veteran was noted to have a GAF score of 55, which is illustrative of more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Therefore, the assignment of a GAF score of 35 in August 1998 does not demonstrate that the Veteran's overall symptomatology was more than 50 percent disabling prior to June 12, 2000.  

In addition, the Board notes that the Veteran indicated in March 1999 that he sometimes heard his name being called when it was not.  Persistent delusions and hallucinations are one of the symptoms considered for a 100 percent disability evaluation.  See 38 C.F.R. § 4.130.  However, the fact that the Veteran thought he heard his name on occasion is certainly not evidence of chronic delusions or hallucinations.  Furthermore, the Veteran's testimony demonstrates that these incidents were not "persistent," as the Veteran indicated that it only occurred sometimes.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 50 percent prior to June 12, 2000.  

However, when affording the Veteran every benefit of the doubt, the evidence of record supports a disability evaluation of 70 percent as of June 12, 2000.  According to the June 12, 2000 private evaluation, the Veteran denied any real social activities or interests.  His behavior with his family was also described as "irritable," calling into question the overall effectiveness of these relationships.  The examiner also concluded that the Veteran's psychiatric condition affected his ability to hold a job because he got along poorly with other people.  Finally, the Veteran was found to have impaired judgment and a GAF score of 35 to 40 was assigned at this time.  

Subsequent treatment records support a 70 percent disability evaluation.  In May 2000, the Veteran was found to have a GAF score of 40, and according to a June 2000 Readjustment Counseling Service note, it was not anticipated that the Veteran would be able to return to work.  The Veteran's wife also indicated in July 2001 that the Veteran was very jealous of her, and in April 2004, she reported years of mental and emotional abuse toward her and their children.  Finally, the Veteran's son reported in June 2010 that the Veteran could become agitated and aggressive.  This evidence further supports a finding that the Veteran was not capable of maintaining fully effective social relationships.  In addition, numerous treatment records since June 2000 have referred to the Veteran's judgment as "poor," suggesting that he suffers from deficiencies in this area as well.  Therefore, when affording the Veteran every possible benefit of the doubt, the Board concludes that a 70 percent disability evaluation is warranted as of June 12, 2000.  

However, the preponderance of the evidence of record demonstrates that the Veteran has not been entitled to the highest disability evaluation of 100 percent at any time since June 12, 2000.  A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

Treatment records reflect that the Veteran has routinely reported hearing voices that others do not see and seeing shadows or people not witnessed by others.  However, these reports alone fail to demonstrate that the Veteran suffers from persistent delusions or hallucinations.  The June 12, 2000 private examiner noted that such episodes were not witnessed upon examination.  Also, while the Veteran was noted to be hallucinating upon admission to in-patient treatment in January 2006, he denied such symptomatology upon discharge.  It was also noted that this was an exacerbation of the Veteran's condition due to nonservice-related stressors such as his wife's illness and the death of his sister.  Furthermore, despite the Veteran's reports of voices, the May 2006 VA examiner, July 2006 VA physician, July 2007 VA physician, May 2009 VA physician and June 2010 VA examiner all determined, upon evaluation, that the Veteran was not suffering from auditory or visual hallucinations or perceptual disturbances.  Therefore, the preponderance of the evidence of record does not support a finding of persistent hallucinations or delusions.  

Nonetheless, the existence of this symptomatology alone would still not demonstrate entitlement to a 100 percent disability evaluation.  A 100 percent disability evaluation is warranted when there is total occupational AND social impairment.  See id.  The record reflects that the Veteran has been married to his wife throughout the pendency of his claim and that he has maintained a relationship with his children.  In May 2006, the Veteran described this relationship as good, and in June 2010, he felt his relationship with his wife was good and his relationship with his children was very good.  The Veteran also indicated in June 2000 that he would occasionally attend church, and in June 2010, the Veteran stated that he had made new friends and that he kept in contact with old friends.  Therefore, the evidence of record clearly demonstrates that the Veteran does not suffer from total social impairment.  

The Board recognizes that the Veteran's wife and children have provided statements to suggest that their relationship with the Veteran has been difficult at times.  However, a 70 percent disability rating is meant to compensate a Veteran who suffers from deficiencies in family relationships and an inability to maintain effective relationships.  As such, the mere fact that they have experienced difficulties and trust issues throughout their marriage fails to suggest that the Veteran suffers from total social impairment.  

Also, the Board notes that the Veteran has been found to suffer from occupational impairment on a number of occasions.  According to the June 2000 private evaluation, the Veteran's PTSD affected the Veteran's ability to hold a job.  However, a 70 percent disability evaluation is meant to compensate a Veteran with deficiencies at work.  It was also noted that the Veteran was anticipated to not be able to return to work in a June 2000 VA record.  However, in reaching this decision, the Veteran's age and medical conditions were considered.  Therefore, this opinion does not demonstrate that the Veteran's total occupational impairment was due solely to his service-connected psychiatric disability.  

The July 2005 VA physician did opine that the Veteran was unable to work or get involved in gainful activities due to impaired memory.  However, this finding alone does not demonstrate entitlement to a 100 percent disability evaluation since the Veteran clearly does not suffer from total social impairment.  Also, while the June 2010 VA examiner concluded that the Veteran was not able to function in his usual work environment as he did before military service, the examiner also assigned a GAF score of 65, which is illustrative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Therefore, while it is obvious that the Veteran suffers a significant degree of occupational impairment, the preponderance of the evidence fails to demonstrate total occupational and social impairment due to PTSD.  As such, a 100 percent disability evaluation is not warranted.  

The Board recognizes that the Veteran believes he is entitled to a 100 percent disability evaluation for his service-connected PTSD.  However, the Veteran has not provided any medical or lay evidence to support this finding.  The Veteran has indicated that he believes he is unemployable as a result of his PTSD.  However, while the Board is not conceding that this fact is fully supported by the evidence of record, this claim alone does not demonstrate entitlement to a 100 percent disability evaluation.  There must also be total social impairment.  The Veteran has maintained a marriage for many decades.  While they may have had hard times, this does not change the fact that they have maintained a relationship of some kind.  Furthermore, the Veteran offered testimony in June 2010 that he not only maintained contact with old friends, but that he was in fact making new ones.  This evidence demonstrates that the Veteran has maintained a degree of social success that would not warrant a 100 percent disability evaluation.  

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the evidence demonstrates that the Veteran has not required frequent hospitalization.  Furthermore, the evidence does not demonstrate occupational impairment above and beyond that considered by a 70 percent disability evaluation.  The rating criteria also reasonably describe the Veteran's disability level and symptomatology in this case, and provide for a greater evaluation for additional or more severe symptoms.  As such, his disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

In reaching the above decision, the Board has considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of an increased rating claim).  However, a review of the record demonstrates that the Veteran filed a separate claim for TDI in September 2009 that is presently being adjudicated by the RO.  This claim has yet to be appealed to the Board, and as such, it will not be given further consideration at this time.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has granted staged ratings in this case.  The Board has considered whether additional staged ratings are warranted, but as outlined in detail above, the preponderance of the evidence demonstrates that the Veteran has not been entitled to a disability evaluation in excess of 70 percent at any time since June 12, 2000.  The evidence demonstrates that the Veteran has maintained at least some relationship with his wife and children throughout the pendency of the claim, and according to his June 2010 examination, he remained in contact with old and new friends.  Therefore, the Veteran has not suffered from total social impairment at any time since June 12, 2000.  

Having afforded the Veteran the full benefit of the doubt, the Board finds that the Veteran is entitled to a disability evaluation of 70 percent for his service-connected PTSD as of June 12, 2000.  However, since the preponderance of the evidence is against the claim of entitlement to a disability evaluation in excess of 50 percent prior to June 12, 2000, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable, and this claim must be denied.


ORDER

Entitlement to an initial disability evaluation in excess of 50 percent for PTSD, prior to June 12, 2000, is denied.  

Entitlement to a disability evaluation of 70 percent for PTSD, as of June 12, 2000, is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


